DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33, 46, 48-51, and 56-57 have been cancelled.
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
The rejection of claims 34-36, 38, 41-45, 47, and 55 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 2017/135791) is withdrawn in view of the claim amendments.

Election/Restrictions
Applicant’s election without traverse of Group I and the HGF-MET agonist antibody species 71G2 in the reply filed on 3/25/2022 is again acknowledged.
Independent claim 34 is not limited to the elected HGF-MET agonist antibody.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-45 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 22-23 of copending Application No. 16/921,695 Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same methods.  Co-pending claims 1-16 and 22-23 substantially parallel the language and limitations of instant claims 34-45 and 55.  Co-pending claims 1 and 14 meet the limitations of instant claim 34 as amended.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has acknowledged this rejection.  Applicant has made no arguments traversing the rejection and has not filed a properly executed terminal disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-45, 47, 52-55, and 58-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 has been amended to be directed to a method of increasing pancreatic islet cell growth comprising administering to a subject an HGF-MET agonist and insulin or other diabetes therapy.  Basis for the inclusion of “insulin or other diabetes therapy” was stated to be in cancelled claim 46.  This is not agreed with.  Claim 46 was directed to the method of claim 34 “further comprising administering insulin or other anti-diabetes medication to the subject.”  Diabetes therapy and other anti-diabetes medication are not synonymous.  No basis is seen for “other diabetes therapy.” In addition, claim 34 as amended implies that administration of the insulin or other diabetes therapy results at least in part to increasing pancreatic islet cell growth.  This does not appear to be the case.  The specification discloses that this effect is due to the HGF-MET agonist.  This is particularly confusing with respect to dependent claim 35.  Administering insulin or unspecified diabetes therapy as in claim 34 does not promote insulin production.  Basis has not been pointed to for the amendments to claims 36 and 37 and none is apparent. Basis for the method of claim 41 in view of the limitations of claim 34 is not seen.  Claim 34 administers insulin or a diabetic therapy; however, the subject of claim 41 are healthy and not diabetic.  Likewise, the subjects of claim 36 are pre-diabetic at the time of administration.  No basis is seen for this method in view of the limitations of claim 34.
Claim 47 as originally presented was dependent upon claim 34, a method of increasing pancreatic islet cell growth.  Claims 34 and 47 were added by amendment on 7/6/2020.  Claim 47 has been amended to be an independent claim directed to a method of administering to a subject an antibody or antigen-binding fragment thereof.  The claim as amended does not identify the antigen that must be bound.  The method as amended has no intention or goal.  The characteristics of the subject to whom the antibody or antigen-binding fragment is administered are not specified.  The amount of antibody or antigen-binding fragment to be administered is not defined.  The effect caused by administration of the antibody or antigen-binding fragment is not defined.  Applicant has not pointed to basis for the amendments to claim 47 and its dependent claims and no basis is apparent.  The specification discloses administering the recited antibody to increase pancreatic islet cell growth.  It does not disclose methods of administering the recited antibody for no particular purpose.
The claims constitute new matter.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-45, 47, 52-55, and 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is confusing in reciting “insulin or other anti-diabetes therapy.”  The specification does not define what is meant by “other anti-diabetes therapy.” It is unclear what the aspect of diabetes must be treated (i.e. blood glucose levels, insulin sensitivity, diabetic neuropathy, impaired wound healing).  The metes and bounds of the claim cannot be determined.  
Claim 36 is confusing in reciting “the subject is pre-diabetic at the time of administration.”  It is unclear if this claim requires that the subject being treated has been diagnosed as being pre-diabetic (see page 17 of the specification) or if the subject requires a particular a blood glucose level at the time of administering the HGF-MET agonist and insulin or other diabetes therapy.  It is unclear if this claim includes healthy or normal subjects (who are not diabetic (i.e. pre-diabetic) making it confusing as to why they are being treated with insulin or other diabetes therapy as in claim 34).
Claim 37 is confusing in reciting “the population of pancreatic islet cells in the subject is from about 50% to about 80% smaller than the size of the population in a normal individual.”  It is unclear whether claim 37 is requiring a positive, active step where the size of the population of pancreatic islet cells in the subject must be determined.  In addition, it is unclear what the size of this population is in the recited normal individual.  Both values are required to make the recited comparison.  It is unclear if the population recited is before or after administration.  The metes and bounds of the claim cannot be determined.
Claim 39 is confusing in reciting “transplanting pancreatic tissue into the subject.”  The claim is unclear as to the timing of the tissue transplant or administration of immunosuppressive agents with respect to the administration of the HGF-MET agonist and insulin or other diabetes therapy.  Does it occur before or after or concurrently?
Claim 41 is confusing in reciting “the subject is a healthy donor of pancreatic islet cells.”  It is confusing as to why a healthy donor of pancreatic cells is being treated with insulin or other diabetes therapy as in claim 34.  These would not be diabetic subjects.
Claim 47 recites an “antigen-binding fragment.” Claim 47 and dependent claims are confusing as these claims do not identify the antigen bound by the antibody or any fragment thereof .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-35, 38-39, 42-44, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oehlen et al. (U.S. Patent Application Publication 2012/0190668).
Oehlen et al.  discloses transplanting pancreatic islet cells to treat diabetes.  The donors and/or recipients can be treated with HGF/scatter factor mimetics (i.e. an HGF-MET agonist).  (See instant claim 34.)  Pharmaceutical compositions and methods of administration are disclosed.  (See instant claim 55.)  The HGF/scatter factor mimetic can be administered in combination with other therapeutics. Dosages of about 1 mg/kg to about 50 mg/kg, preferably about 0.1 mg /kg to about 10 mg/kg are disclosed. (See instant claims 43-44.)  See at least paragraphs [0001, 0006, 0012, 0045, 0440, 0442, and 0466] and claims 1, 8-10, and 14.  
Pancreatic islet cell transplantation meets the limitation of “other diabetes therapy” as recited in claim 34 and to “treat diabetes” as recited in claim 35.  This transplantation meets the limitation of “transplanting pancreatic tissue into the subject” as recited in claim 39.  The subjects treated by Oehlen et al. are diabetic (i.e. type I or type 2 diabetics) as recited in claim 38.
Administration of the HGF/scatter factor mimetics to diabetic subjects according to Oehlen et al. would have inherently increased pancreatic islet β cell growth according to the method of instant claims 34 and 42.  
Mellado-Gil et al. (of record) is cited as evidence that activation of the HGF/c-Met signaling pathway would have been known to protect pancreatic islet β cells under diabetogenic conditions.  See at least abstract. That is, one of ordinary skill in the art would have understood that HGF/scatter factor mimetics would act on pancreatic islet β cells.  Mellado-Gil et al. supports the position of inherency.
Oliviera et al. (of record) is cited as evidence that HGF (the natural ligand for c-Met) would have been known to increase the rate of β cell proliferation and insulin production.  See at least pages 3-4. That is, one of ordinary skill in the art would have understood that HGF/scatter factor mimetics would act on pancreatic islet β cells and promote insulin production.  (See instant claim 35.)  Oliviera et al. supports the position of inherency.
The disclosure of Oehlen et al. anticipates the claimed methods.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35, 37-40, 42-44, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Oehlen et al. (U.S. Patent Application Publication 2012/0190668) in view of Larsen et al. (U.S. Patent Application Publication 2003/0022836) and Tharavanij et al.
Oehlen et al. is applied as above but does not disclose administering one or more immunosuppressive agents or particular immunosuppressive agents as in instant claims 39-40.  Oehlen et al. does not specifically disclose administering insulin as in instant claim 34.  Oehlen et al. does not disclose the limitations of claim 37.
Larsen et al. discloses treating diabetes by administering a CTLA4 mutant molecule to inhibit islet transplant rejection (i.e. acting as immunosuppressant).  Other immunosuppressive agents can also be administered.  See at least abstract, paragraph  [0156], and claims.
Tharavanij et al. discloses that insulin and exenatide (a diabetes therapy) can be administered before and after islet transplant in type I diabetics. Multiple islet transplants can be performed.  (See instant claim 38.)  See at least abstract and discussion section.
Oehlen et al. discloses a method of administering HGF/scatter factor mimetics to diabetic subjects receiving pancreatic islet cell transplants (a diabetes therapy) as discussed above.  It would have been obvious to administer insulin and/or exenatide (a diabetes therapy) (see instant claims 34-35) to these subjects before and after pancreatic islet cell transplantation as taught by Tharvanij et al. in order to manage their diabetes, particularly if multiple transplants were made (see instant claim 39).  It would have been further obvious to administer CTLA4 mutant molecules (see instant claim 40) to inhibit islet transplant rejection and other immunosuppressive agents (see instant claim 39) as taught by Larsen et al.  Oehlen et al. suggests administering appropriate additional therapeutic agents.  
With respect to claim 37, while none of the references disclose the size of the population of pancreatic islet cells in the diabetic subjects as compared to a normal individual, the need for transplantation of pancreatic islet cells (or for multiple transplantations) makes clear the population in the diabetic subjects would have been significantly lower than in a normal individual.  Tharvanij et al. discloses transplantation in diabetic subjects with more severe diabetes having one or more transplants.  Absent evidence to the contrary, these patients would appear to meet the limitations of claim 37. 
The claimed methods would have been obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa